Judgment unanimously affirmed. Memorandum: The evidence, when viewed in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), established defendant’s guilt of third degree burglary and petit larceny (see, People v Magsamen, 128 AD2d 646, 647, lv denied 70 NY2d 650; People v Anderson, 103 AD2d 1011, 1012). On this record we also conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Pacheco, 135 AD2d 744, lv denied 71 NY2d 900). The trial court properly denied defendant’s motion for a mistrial. The witness’s identification of defendant was inadvertent (see, People v Hooker, 114 AD2d 514, lv denied 67 NY2d 885) and, in any event, no Wade hearing was required because the witness was acquainted with the defendant (see, People v Gissendanner, 48 NY2d 543, 552). (Appeal from judgment of Monroe County Court, Barr, J. — burglary, third degree.) Present — Dillon, P. J., Boomer, Green, Balio and Davis, JJ.